KNAPPÉN, C. J.
Epitomized Opinion
Original proceedings in habeas corpus in the District Court of the United States for the Northern District of Ohio. The four petitioners, who were of Chinese descent and not citizens of'the United States, were arrested for deportation as aliens unlawfully within this country. The proceedings were dismissed by the District Court and that ruling was affirmed by this court on the ground that the immigration Act of 1917 did not preserve the light to a judicial hearing in respect to deportation of Chinese found here or who have ertered in violation of the exclusion acts.
Petitioners then instituted new proceedings in habeas corpus in the District Court and that court discharged the writs and ordered petitioners remanded into the custody of the immigration authorities upon the ground that the previous discharge of the writs by the District Court and the affirmance thereof by this court worked a final adjudication of petitioners liability to deportation. Petitioners appealed to this court, contending that the doctrine of res adjudicata does not apply to an order discharging the writ of habeas corpus. Held:
In view of the appeal and affirmance thereunder and that the second application presents no considerations unknown to petitioners or which could not have been presented upon the first application, we hold that the final judgment upon the first application for habeas corpus constituted a conclusive bar to the second application. Order of District Court affirmed.